IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter 11
M & G USA CORPORATION, e7 ai.,! Case No. 17-12307 (BLS)
Debtors. (Jointly Administered)

 

Obj. Deadline: January 9, 2019 at 4:00 p.m.
Hearing Date: Scheduled only if necessary

TWELFTH MONTHLY APPLICATION FOR COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
ZIEHL & JONES LLP, AS CO-COUNSEL AND CONFLICTS
COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
THE PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

 

Name of Applicant: Pachulski Stang Zieh] & Jones LLP

 

Authorized to Provide Professional Services

a Debtors and Debtors in Possession

 

Nunc Pro Tunc to October 30, 2017 by order

Ce signed November 30, 2017

 

Period for which Compensation and

2
ReEnMeMenth a Satine October 1, 2018 through October 31, 2018

 

Amount of Compensation Sought as Actual,

 

 

 

 

 

Reasonable and Necessary: Sonar
Amount of Expense Reimbursement Sought § 1.799.45
as Actual, Reasonable and Necessary: ae

This is a: x monthly interim final application.

 

! The Debtors are the following nine entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA,
LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc.
(9208). The Debtors’ noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas
77067.

2 The applicant reserves the right to include any time expended in the time period indicated above in future
application(s) if it is not included herein.

DOCS_DE:222345.2 54032/001
The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

PRIOR APPLICATIONS FILED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Period Covered Requested Requested Approved Approved
Filed Fees Expenses Fees Expenses
03/05/18 | 10/30/17 — 11/30/17 $243,369.00 $29,125.63 | $243,369.00 $29,125.63
03/06/18 | 12/01/17 — 12/31/17 $183,773.00 $17,938.11 | $183,773.00 $17,938.11
03/26/18 | 01/01/18 — 01/31/18 $162,408.00 $ 9,185.48 | $162,408.00 $ 9,185.48
05/22/18 | 02/01/18 — 02/28/18 $106,150.00 $ 4,795.64 | $106,150.00 $ 4,795.64
05/31/18 | 03/01/18 — 03/31/18 $180,169.00 $10,630.80 | $180,169.00 $10,630.80
07/02/18 | 04/01/18 — 04/30/18 $ 49,685.50 $ 5,209.70 | $ 49,685.50 $ 5,209.70
08/09/18 | 05/01/18 — 05/31/18 $ 71,813.50 $ 2,346.45 | $ 71,813.50 $ 2,346.45
09/07/18 | 06/01/18 — 06/30/18 $ 60,808.50 $ 2,224.00 | $ 60,808.50 $ 2,224.00
10/08/18 | 07/01/18 — 07/31/18 $ 76,321.00 $ 7,664.81 | $ 76,321.00 $ 7,664.81
11/27/18 | 08/01/18 — 08/31/18 | $ 48,452.00 $ 1,244.40 Pending Pending
12/11/18 | 09/01/18 — 09/30/18 $ 85,595.00 $ 2,307.36 Pending Pending

 

DOCS_DE:222345,.2 54032/001

 
PSZ&J PROFESSIONALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCS_DE:222345.2 54032/001

Name of Professional Position of the Applicant, Hourly Total Total
Individual Number of Years in that Billing Hours | Compensation
Position, Prior Relevant Rate Billed
Experience, Year of Obtaining | (including
License to Practice, Area of Changes)
Expertise
Laura Davis Jones Partner 2000; Joined Firm 2000; $1,145.00 1.00 $ 1,145.00
Member of DE Bar since 1986
James E. O’Neill Partner 2005; Member of DE Bar $ 850.00) 22.20 $18,870.00
since 2001; Member of PA Bar
since 1985
William L. Ramseyer | Of Counsel 1989: Member of CA | $ 725.00 6.50 $ 4,712.50
Bar since 1980
Joseph M. Mulvihill Associate 2015; Member of DE $ 495.00 | 27.80 $13,761.00
Bar since 2014; Member of PA
Bar since 2015
Elizabeth C. Thomas __| Paralegal 2016 $ 375.00} 14.30 $ 5,362.50
Cheryl A. Knotts Paralegal 2000 $ 350.00 4.00 $ 1,400.00
Sheryle L. Pitman Case Management Assistant 2001 | $ 295.00 0.20 $ 59.00
Charles J. Bouzoukis Case Management Assistant 2001 $ 295.00 17.10 $ 5,044.50
Karen S. Neil Case Management Assistant 2003 | $ 295.00 5.00 $ 1,475.00
Grand Total: $51,829.50
Total Hours: 98.10
Blended Rate: $ 5328.33

 
COMPENSATION BY CATEGORY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Categories Total Hours Total Fees
Bankruptcy Litigation 43.00 $20,611.50
Case Administration 7.70 $ 2,471.50
Claims Admin/Objections 3.20 $ 1,737.00
Compensation of Professional 12.20 $ 7,142.50
Compensation of Prof/Others 8.60 $ 4,238.50
Filing Fee 1.30 $ 797,00
Financing 12.00 $ 8,318.00
Plan & Disclosure Statement 9.60 $ 6,195.00
Stay Litigation 0.50 $ 318.50
EXPENSE SUMMARY
Expense Category Service Provider? Total
(if applicable) Expenses
Conference Call CourtCall $150.00
Delivery/Courier Service _| Advita $ 45.00
Court Research Pacer $235.70
Reproduction Expense $619.20
Reproduction/ Scan Copy $646.70
Transcript Reliable Companies $102.85

 

 

 

 

 

3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary

service providers for the categories described.

DOCS_DE:222345.2 54032/001 4

 

 
IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter 11

M & G USA CORPORATION, e¢ al.,! Case No. 17-12307 (BLS)
Debtors. ; (Jointly Administered)

 

Obj. Deadline: January 9, 2019 at 4:00 p.m.
Hearing Date: Scheduled only if necessary

TWELFTH MONTHLY APPLICATION FOR COMPENSATION
AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
ZIEHL & JONES LLP, AS CO-COUNSEL AND CONFLICTS
COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR
THE PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

Pursuant to sections 330 and 331 of Title 11 of the United States Code (the
“Bankruptcy Code’), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the
“Bankruptcy Rules’), and the Court’s “Order Establishing Procedures for Interim Compensation
and Reimbursement of Expenses of Professionals,” signed on or about November 30, 2017 (the
“Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm’”), co-
counsel and conflicts counsel for the debtors and debtors in possession (“Debtors”), hereby
submits its Twelfth Monthly Application for Compensation and for Reimbursement of Expenses

for the Period from October 1, 2018 through October 31, 2018 (the “Application’).

 

! The Debtors are the following nine entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236), M & G Polymers USA,
LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), M & G USA Holding, LLC
(3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American Investments, Inc.
(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240, Houston, Texas
71067.

DOCS_DE:222345.2 54032/001
By this Application PSZ&J seeks a monthly interim allowance of compensation
in the amount of $51,829.50 and actual and necessary expenses in the amount of $1,799.45 for a
total allowance of $53,628.95 and payment of $41,463.60 (80% of the allowed fees) and
reimbursement of $1,799.45 (100% of the allowed expenses) for a total payment of $43,263.05
for the period October 1, 2018 through October 31, 2018 (the “Interim Period”), In support of
this Application, PSZ&J respectfully represents as follows:

Background

1, On October 24, 2017, Debtor M&G Polymers USA, LLC filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on October 30, 2017,
each of the other Debtors commenced chapter 11 cases before this Court. The Debtors continued
in possession of their property and continued to operate and manage their businesses as debtors
in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or
examiner has been appointed in the Debtors’ chapter 11 cases.

2. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

3. On or about November 30, 2017, the Court signed the Administrative
Order, authorizing certain professionals (“Professionals”) to submit monthly applications for
interim compensation and reimbursement for expenses, pursuant to the procedures specified
therein. The Administrative Order provides, among other things, that a Professional may submit
monthly fee applications. If no objections are made within twenty-one (21) days after service of

the monthly fee application the Debtors are authorized to pay the Professional eighty percent

DOCS_DE:222345.2 54032/001 2
(80%) of the requested fees and one hundred percent (100%) of the requested expenses.
Beginning with the period ending on January 31, 2018, at three-month intervals, each of the
Professionals will file and serve an interim fee application for compensation and reimbursement
of expenses sought in its monthly fee applications for that period. All fees and expenses paid are
on an interim basis until final allowance by the Court.

4, The retention of PSZ&J, as co-counsel and conflicts counsel for the
Debtors, was approved effective as of October 30, 2017 by this Court’s “Order Pursuant to
Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &
Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession Nunc
Pro Tunc to the Petition Date,” signed on or about November 30, 2017 (the “Retention Order’’).
The Retention Order authorized PSZ&J to be compensated on an hourly basis and to be
reimbursed for actual and necessary out-of-pocket expenses.

PSZ&J’s APPLICATION FOR COMPENSATION AND
FOR REIMBURSEMENT OF EXPENSES

Compensation Paid and Its Source
5. All services for which PSZ&J requests compensation were performed for
or on behalf of the Debtors.
6. PSZ&J has received no payment and no promises for payment from any
source other than from the Debtors for services rendered or to be rendered in any capacity
whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

DOCS_DE:222345.2 $4032/001 3
sharing of compensation to be received for services rendered in this case. PSZ&J has received
payments from the Debtors during the year prior to the Petition Date in the amount of $200,000,
in connection with the preparation of initial documents and its prepetition representation of the
Debtors. Upon final reconciliation of the amount actually expended prepetition, any balance
remaining from the prepetition payments to PSZ&J was credited to the Debtors and utilized as
PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to the compensation
procedures approved by this Court in accordance with the Bankruptcy Code.
Fee Statements

7. The fee statements for the Interim Period are attached hereto as Exhibit A.
These statements contain daily time logs describing the time spent by each attorney and
paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application
complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the
Administrative Order. PSZ.&J’s time reports are initially handwritten by the attorney or
paralegal performing the described services. The time reports are organized on a daily basis.
PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time
frame on a variety of different matters for a particular client, separate time entries are set forth in
the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,
extent and value of such services and the cost of comparable services other than in a case under
the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working “travel time”
to fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

DOCS_DE:222345.2 54032/001 4
Actual and Necessary Expenses

8. A summary of actual and necessary expenses incurred by PSZ&J for the
Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per
page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s
photocopying machines automatically record the number of copies made when the person that is
doing the copying enters the client’s account number into a device attached to the photocopier.
PSZ&J summarizes each client’s photocopying charges on a daily basis.

a PSZ&J charges $0.25 per page for out-going facsimile transmissions.
There is no additional charge for long distance telephone calls on faxes. The charge for outgoing
facsimile transmissions reflects PSZ.&J’s calculation of the actual costs incurred by PSZ&J for
the machines, supplies and extra labor expenses associated with sending telecopies and is
reasonable in relation to the amount charged by outside vendors who provide similar services.
PSZ&J does not charge the Debtors for the receipt of faxes in these cases.

10. With respect to providers of on-line legal research services (e.g., LEXIS
and WESTLAW), PSZ&J charges the standard usage rates these providers charge for
computerized legal research. PSZ&J bills its clients the actual amounts charged by such
services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

11. PSZ&J believes the foregoing rates are the market rates that the majority
of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

DOCS_DE:222345.2 54032/001 5
ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and
other charges.
Summary of Services Rendered

12. The names of the partners and associates of PSZ&J who have rendered
professional services in these cases during the Interim Period, and the paralegals and case
management assistants of PSZ&J who provided services to these attorneys during the Interim
Period, are set forth in the attached Exhibit A.

13. PSZ&J, by and through such persons, has prepared and assisted in the
preparation of various motions and orders submitted to the Court for consideration, advised the
Debtors on a regular basis with respect to various matters in connection with the Debtors’
bankruptcy cases, and performed all necessary professional services which are described and
narrated in detail below. PSZ.&J’s efforts have been extensive due to the size and complexity of
the Debtors’ bankruptcy cases.

Summary of Services by Project

14. The services rendered by PSZ&J during the Interim Period can be grouped
into the categories set forth below. PSZ&J attempted to place the services provided in the
category that best relates to such services. However, because certain services may relate to one
or more categories, services pertaining to one category may in fact be included in another
category. These services performed, by categories, are generally described below, with a more
detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

DOCS_DE:222345.2 54032/001 6
along with the number of hours for each individual and the total compensation sought for each
category.
A. Bankruptcy Litigation

15. This category relates to work regarding motions or adversary proceedings
in the Bankruptcy Court. During the Interim Period, the Firm, among other things: (1) reviewed
and analyzed a complaint in the Polimeros matter; (2) attended to scheduling issues;
(3) performed work regarding Agenda Notices and Hearing Binders; (4) performed work
regarding notices of withdrawal; (5) reviewed and analyzed the Comerica answer; (6) performed
work regarding orders; (7) performed work regarding an answer to the Polimeros complaint;
(8) attended to case closing issues; (9) prepared for and telephonically attended a hearing on
October 3, 2018; (10) performed work regarding a motion to approve settlement agreement
between MGF and Polymers; (11) performed work regarding a motion to extend the removal
period; (12) performed work regarding a scheduling conference in the Polimeros matter;
(13) performed work regarding a motion to approve settlement relating to international affiliates;

and (14) corresponded and conferred regarding bankruptcy litigation issues.
Fees: $20,611.50; | Hours: 43.00

B. Case Administration
16. This category relates to work regarding administration of these cases.

During the Interim Period, the Firm, among other things, maintained document control,

DOCS_DE:222345.2 54032/001 7
maintained a memorandum of critical dates, and reviewed correspondence and pleadings and

forwarded them to the appropriate parties.

Fees: $2,471.50; Hours: 7.70

C. Claims Administration/Objections
17. This category relates to work regarding claims administration and claims
objection issues. During the Interim Period, the Firm, among other things: (1) performed work
regarding the D&C Fence stipulation; (2) performed work regarding First and Second Omnibus
claim objections; (3) performed work regarding orders; (4) attended to issues regarding the Pepsi

matter; and (5) corresponded and conferred regarding claim issues.

Fees: $1,737.00; Hours: 3.20

D. Compensation of Professionals
18. This category relates to issues regarding compensation of the Firm.
During the Interim Period, the Firm, among other things, performed work regarding its June
2018 monthly and Third quarterly fee applications, drafted its July and August 2018 monthly fee

applications, and monitored the status and filing of fee applications.

Fees: $7,142.50; Hours: 12.20

E. Compensation of Professionals--Others
19. This category relates to issues regarding compensation of professionals,
other than the Firm. During the Interim Period, the Firm, among other things, performed work
regarding the Rothschild, Alvarez Marsal, Crain Caton, Duro, Jones Day and Prime Clerk

matters.

Fees: $4,238.50; Hours: 8.60

DOCS_DE:222345,2 54032/001 8
F. Financial Filings
20. This category relates to issues regarding compliance with reporting
requirements. During the Interim Period, the Firm, among other things, performed work

regarding Monthly Operating Reports and attended to issues regarding United States Trustee

fees.
Fees: $797.00; Hours: 1.30
G. Financing
21. This category relates to issues regarding Debtor in Possession financing

and use of cash collateral. During the Interim Period, the Firm, among other things:

(1) performed work regarding a DIP financing amendment motion; (2) attended to budget issues;
(3) prepared for and attended a telephonic hearing on October 3, 2018 regarding DIP financing
extension issues; (4) performed work regarding a DIP financing amendment order; and

(5) corresponded and conferred regarding financing issues.

Fees: $8,318.00; Hours: 12.00

H. Plan and Disclosure Statement
22. ‘This category relates to work regarding a Plan of Reorganization (“Plan”)
and Disclosure Statement. During the Interim Period, the Firm, among other things:
(1) monitored the status of the Disclosure Statement; (2) reviewed and analyzed Disclosure
Statement objections; (3) performed work regarding a notice of adjourned Disclosure Statement
hearing; (4) performed work regarding a motion to extend the exclusivity periods; (5) performed

work regarding orders; (6) attended to timeline and scheduling issues; (7) performed work

DOCS_DE:222345.2 54032/001 9
regarding Agenda Notices; (8) performed work regarding Plan and Disclosure Statement
revisions; (9) performed work regarding an omnibus reply to Disclosure Statement objections;

and (10) corresponded and conferred regarding Plan and Disclosure Statement issues.

Fees: $6,195.00; Hours: 9.60
I Stay Litigation
23. This category relates to issues regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things, performed work

regarding a letter for Luxembourg Debtors relating to automatic stay issues.

Fees: $318.50;

Hours: 0.50

Valuation of Services

24. Attorneys and paraprofessionals of PSZ&J expended a total 98.10 hours in

connection with their representation of the Debtors during the Interim Period, as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Name of Professional Position of the Applicant, Hourly Total Total
Individual Number of Years in that Billing Hours | Compensation
Position, Prior Relevant Rate Billed
Experience, Year of Obtaining | (including
License to Practice, Area of Changes)
Expertise
Laura Davis Jones Partner 2000; Joined Firm 2000; $1,145.00 1.00 $ 1,145.00
Member of DE Bar since 1986
James E. O’Neill Partner 2005; Member of DE Bar $ 850.00] 22.20 $18,870.00
since 2001; Member of PA Bar
since 1985
William L. Ramseyer | Of Counsel 1989: Member of CA $ 725.00 6.50 $ 4,712.50
Bar since 1980
Joseph M. Mulvihill Associate 2015; Member of DE $ 495.00} 27.80 $13,761.00
Bar since 2014; Member of PA
Bar since 2015
Elizabeth C. Thomas __| Paralegal 2016 $ 375.00 | 14.30 $ 5,362.50
Cheryl A. Knotts Paralegal 2000 $ 350.00 4.00 $ 1,400.00

 

DOCS_DE:222345.2 54032/001

10

 
 

 

 

 

 

 

 

 

 

Name of Professional Position of the Applicant, Hourly Total Total
Individual Number of Years in that Billing Hours | Compensation
Position, Prior Relevant Rate Billed
Experience, Year of Obtaining | (including
License to Practice, Area of Changes)
Expertise

Sheryle L. Pitman Case Management Assistant 2001 $ 295.00 0.20 $ 59.00
Charles J. Bouzoukis | Case Management Assistant 2001 | $ 295.00| 17.10 $ 5,044.50
Karen S. Neil Case Management Assistant 2003 | $ 295.00 5.00 $ 1,475.00

 

 

Grand Total: $51,829.50
Total Hours: 98.10
Blended Rate: $ 528.33

25. The nature of work performed by these persons is fully set forth in Exhibit
A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The
reasonable value of the services rendered by PSZ.&J for the Debtors during the Interim Period is
$51,829.50.

26. In accordance with the factors enumerated in section 330 of the
Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and
reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent
of the services rendered, (d) the value of such services, and (e) the costs of comparable services
other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the
requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this
Application complies with such Rule and Order,

WHEREFORE, PSZ&J respectfully requests that, for the period October 1, 2018
through October 31, 2018, an interim allowance be made to PSZ&J for compensation in the
amount of $51,829.50 and actual and necessary expenses in the amount of $1,799.45 for a total

allowance of $53,628.95 and payment of $41,463.60 (80% of the allowed fees) and

DOCS_DE:222345.2 54032/001 11
reimbursement of $1,799.45 (100% of the allowed expenses) be authorized for a total payment of

$43,263.05, and for such other and further relief as this Court may deem just and proper.

Dated: December 1B, 2018

DOCS_DE:222345.2 54032/001

Ea eee STANG ZIEHL & JONES LLP

a Fy A) NOY

- _¥aura | “is Jones (DE Bar No. 2436)

James E, O’Neill (DE Bar No. 4042)

Joseph M. Mulvihill (DE Bar No. 6061)

919 N. Market Street, 17" Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)
Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Co-Counsel and Conflicts Counsel for the
Debtors and Debtors in Possession

12
VERIFICATION

STATE OF DELAWARE

COUNTY OF NEW CASTLE :

Laura Davis Jones, after being duly sworn according to law, deposes and says:

a) I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.
b) I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

c)

I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have
reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about November 30

2017, and submit that the Application substantially complies with such Rule and Order

 

fe > Laura Davis we
-”

SWORN AND SUBSCRIBED £~
before me this_/9 day of Deine, 2018,

Chorul

Notary Hebe hf i
My Coe sae Bess 8

DOCS_DE:222345.2 54032/001
